625 S.E.2d 745 (2006)
280 Ga. 152
DUBOSE
v.
HODGES.
No. S05A2105.
Supreme Court of Georgia.
January 17, 2006.
Joseph Wiley Jr., Columbus, for Appellant.
Christopher S. Brasher, Asst. Atty. Gen., Thurbert E. Baker, Atty. Gen., Kay Baker, Asst. Atty. Gen., for Appellee.
SEARS, Chief Justice.
In this mandamus action, the issue is whether the trial court erred by failing to order the appellee, a special prosecutor, to re-present a criminal case to a grand jury.[1] The trial court did not err, as mandamus relief is not available to compel a discretionary act,[2] and as the appellee has broad discretion not to re-present the criminal case to a grand jury.[3] Finally, although Dubose contends that the trial court had the authority to review and correct the grand jury's and district attorney's actions under OCGA § 15-6-8(4),[4] that Code section only authorizes review by a proper writ, such as mandamus or certiorari,[5] and, as we have already held, Dubose is not entitled to relief pursuant to his writ of mandamus.
*746 For the foregoing reasons, we affirm the judgment of the trial court.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The first grand jury returned a no-bill and was discharged on November 30, 2004.
[2]  See Dept. of Transp. v. Peach Hill Props., 278 Ga. 198, 201, 599 S.E.2d 167 (2004).
[3]  See State v. Wooten, 273 Ga. 529, 531-532, 543 S.E.2d 721 (2001); State v. Hanson, 249 Ga. 739, 742-744, 295 S.E.2d 297 (1982) (discussing broad discretion of prosecutors in deciding when to bring charges).
[4]  OCGA § 15-6-8(4) provides, in relevant part, that superior

courts have the authority "[t]o exercise a general supervision over all inferior tribunals and to review and correct, in the manner prescribed by law, the judgments of: (A) Magistrates; (B) Municipal courts or councils; (C) Any inferior judicature; (D) Any person exercising judicial powers...."
[5]  McAuliffe v. Outz, 139 Ga.App. 62, 227 S.E.2d 807 (1976).